Citation Nr: 0408208	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  97-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29, based on a period of 
hospitalization from December 26, 1993, to April 21, 1994.

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29, based on a period of 
hospitalization from October 20, 1995, to December 23, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1954.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 decision that 
denied the veteran's claims a temporary total disability 
rating related to hospital stays from December 26, 1993, to 
April 21, 1994, and from October 20, 1995, to December 23, 
1995.  The veteran submitted a notice of disagreement (NOD) 
in November 1996, and the RO issued a statement of the case 
(SOC) in May 1997.  The veteran submitted a substantive 
appeal in June 1997.

In a February 2003 remand for a local hearing, the Board 
noted that, while the RO characterized the veteran's second 
period of hospitalization as beginning on October 29, 1995, 
both the veteran's initial claim and the hospital records 
show that the hospitalization began on October 20, 1995.  The 
issue pertaining to this period of hospitalization, as noted 
on the title page, reflects the correct October 20, 1995 
date.  Moreover, in response to the remand, in December 2003, 
the veteran submitted additional correspondence that 
indicated he no longer desired a hearing.  As such, the RO 
has returned the matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Service connection is in effect for bilateral pes cavus, 
and for multiple sebaceous cysts on the back and neck.

3.  The veteran was hospitalized from December 26, 1993, to 
April 21, 1994, primarily for further evaluation and 
treatment of alcohol withdrawal. 

4.  The veteran was hospitalized from October 20, 1995, to 
December 23, 1995, primarily for further monitoring of his 
alcohol withdrawal, and for treatment of bilateral cellulitis 
of his lower extremities. 

5.  With respect to each period of hospitalization, the 
medical evidence does not reflect any treatment regimen of 21 
days or more for either service-connected bilateral pes cavus 
or sebaceous cysts.  


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating 
under the provisions of 38 C.F.R. § 4.29, based upon 
hospitalization from December 26, 1993, to April 21, 1994, 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.29 (2003).

2.  The criteria for a temporary total disability rating 
under the provisions of 38 C.F.R. § 4.29, based upon 
hospitalization from October 20, 1995, to December 23, 1995, 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.29 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the May 1997 SOC, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with his 
appeal, and the bases for the denial of the claims.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
information and evidence.  

The Board also finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1), pertaining to VA 
requests for information and evidence, that would affect the 
outcome of the decision in this case.  While, admittedly, the 
RO did not provide specific notice as to which party will get 
which evidence  (see, e.g., Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002)), such notice is, effectively, rendered moot in 
this case.  As is explained below, all pertinent evidence has 
been obtained by the RO, and there is no indication of any 
outstanding pertinent evidence. 

No further action is needed to comply with the duty to assist 
the veteran.  The RO has obtained the VA hospital reports 
relating to the veteran's hospital stays from December 26, 
1993, to April 21, 1994, and from October 20, 1995, to 
December 23, 1995, the distinct period of times pertinent to 
the claims on appeal.  Likewise, the veteran has been given 
opportunities to submit evidence to support his claims, and 
has been afforded an opportunity to present testimony during 
a hearing (although he recently declined).  Significantly, no 
outstanding sources of pertinent evidence, to include any 
additional treatment records pertaining to each hospital stay 
or from treatment providers, has been identified, nor has 
either the veteran or his representative indicated that there 
is any outstanding pertinent evidence that has not been 
obtained.  

The Board points out that, in the recent Pelegrini case, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002) requires that notice to a claimant, pursuant to the 
VCAA, be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  In that 
case, the Court determined that VA had failed to demonstrate 
that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 
2002) (providing that "[i]n making the determinations under 
[38 U.S.C.A. § 7261(a)], the Court shall take due account of 
the rule of prejudicial error.").  

In the current appeal, the Board notes that documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this case has not, in any way, prejudiced the veteran.  As 
indicated above, the RO issued the May 1997 SOC, explaining 
what was needed to substantiate the claim, within a few short 
months after the September 1996 rating decision on appeal; 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the case came to the Board initially in 
February 2003, well after the one-year period for response to 
any such notice (see 38 U.S.C.A. § 5103(b)(1)), and, 
following the Board's remand, in December 2003, the veteran 
indicated that he no longer desired a hearing, and that he 
wished to expedite his appeal to the Board as soon as 
possible.  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In view of the all the foregoing, the Board concludes that 
the claims are ready for consideration, on the merits, and 
that the veteran is not prejudiced, in any way, by the 
Board's consideration of the claims, at this juncture..


II.  Factual Background

In a January 1963 rating decision, the RO granted service 
connection for bilateral pes cavus with painful callosities, 
and assigned a 10 percent rating under Diagnostic Code 5278, 
effective in October 1962.  

In an October 1982 rating decision, the RO increased the 
evaluation for service-connected bilateral pes cavus with 
contracture of the left ankle, from 10 percent to 30 percent, 
effective in February 1982.  

Records show that, on December 26, 1993, following the 
veteran's detoxification from alcohol at a VA facility in the 
Bronx, he was admitted to the Montrose VA Hospital for 
further evaluation, treatment, and discharge to a community 
residence.  The Podiatry Clinic evaluated the veteran's feet 
during his hospital stay, debriding his nails and tylomas, 
and prescribing cream.  Records show that the veteran refused 
community care placement, even though accepted, because he 
did not want to live with other people.  Family members 
decided to let the veteran live with them.  The veteran was 
discharged from the hospital on April 21, 1994.

In a February 1995 rating decision, the RO continued the 30 
percent rating for service-connected bilateral pes cavus with 
contracture of the left ankle.

Records show that, on October 20, 1995, the veteran was 
admitted with diagnoses of bilateral lower extremity 
cellulitis and alcohol withdrawal.  Evaluation revealed 
bilateral erythema on the veteran's feet, which resolved by 
the end of hospitalization.  Cellulitis also resolved, and 
the veteran did not experience any withdrawal seizures or 
delirium tremens throughout his hospitalization.  The veteran 
was discharged from the hospital on December 23, 1995.


III.  Legal Analysis

The veteran contends that he was hospitalized from 
December 26, 1993, to April 21, 1994, and from October 20, 
1995, to December 23, 1995, for treatment of his service-
connected bilateral pes cavus, and that, accordingly, he is 
entitled to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29 for each period.

Pursuant to 38 C.F.R. § 4.29, a temporary total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
facility for a period in excess of 21 days.

However, the Board's review of the reports pertaining to the 
first period of hospitalization from December 26, 1993, to 
April 21, 1994, reflects that his admission, apparently, was 
occasioned by the need for further evaluation and treatment 
of alcohol withdrawal.  While the reports show evaluation and 
treatment of the veteran's feet during his hospitalization, 
there is no medical evidence reflecting any in-patient 
treatment regimen of 21 days or more for service-connected 
bilateral pes cavus.  These records do not indicate any 
treatment for the veteran's only other service-connected 
disability, sebaceous cysts.

Likewise, a review of the reports pertaining to the second 
period of hospitalization from October 20, 1995, to 
December 23, 1995, reflects that the veteran's admission was 
also occasioned by the need to monitor his alcohol 
withdrawal, and for treatment of bilateral cellulitis of his 
lower extremities.  Again, the medical evidence does not show 
any in-patient treatment regimen of 21 days or more for 
service-connected bilateral pes cavus.  These records 
likewise indicate no treatment for the veteran's service-
connected sebaceous cysts.

The Board has considered the veteran's assertions.  However, 
his opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a layperson, is not 
competent to establish either the need for, or the duration 
of, medical treatment for any disability; such matters 
require medical expertise.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As indicated 
above, however, here, the medical evidence simply fails to 
establish the need for medical treatment for service-
connected disability for 21 days or more during either 
hospitalization, as required by 38 C.F.R. § 4.29. 

Accordingly, the Board concludes that the claims for 
temporary total disability ratings, in accordance with 
38 C.F.R. § 4.29, for hospitalization from December 26, 1993, 
to April 21, 1994, and from October 20, 1995, to December 23, 
1995, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, because the medical evidence neither 
supports, nor is in relative equipoise on the question of, 
hospitalization for treatment of the veteran's service-
connected disability for 21 days or more-the pivotal 
question underlying each claim-that doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.29, based on hospitalization from December 26, 
1993, to April 21, 1994, is denied.

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.29, based on hospitalization from October 20, 
1995, to December 23, 1995, is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



